Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-10 and 19-20, in the reply filed on August 3, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Accordingly, claims 11-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The disclosure is objected to because of the following informalities:  
pages 2-3, ƿ [0007], line 1, the reference to “claim 1” should be deleted.

  	pages 2-3, ƿ [0007], line 2, the reference to “claim 6” should be deleted.

	pages 2-3, ƿ [0007], line 3, the reference to “claim 12” should be deleted.


Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 8 and 19 are objected to because of the following informalities:  
Claim 8
	line 4, the word “Electricity” should be amended to the word -- electricity --.
Each claim begins with a capital letter and ends with a period (MPEP § 608.01(m)).

Claim 19
	line 4, the word -- and -- should be inserted after the word “magnet (10);”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 1-10 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 3, “the joining surface” lacks antecedent basis.

Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3, it appears that “the joining surface” is the same as the at least one sandblasted joining surface recited in claim 1, line 2. However, the claim language is unclear as to whether it is.

	line 5, it appears that “the joining surface” is the same as the (at least one) treated joining surface recited in claim 1, lines 3-4. However, the claim language is unclear as to whether it is.

	line 6, “the joint surface” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by 

introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 6, it appears that “the joint surface” is the same as the (at least one) rinsed joining surface recited in claim 1, line 5. However, the claim language is unclear as to whether it is.

	line 8, “the nickel coating (21’) on the joining surface” lacks antecedent basis. See also claim 7, line 3.

Claim 3
	lines 1-2, it appears that “the joining surface” is the same as the at least one sandblasted joining surface recited in claim 1, line 2. However, the claim language is unclear as to whether it is. 

	line 2, it appears that “an aqueous solution” is the same as the aqueous solution recited 
in claim 1, lines 3-4. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, 

“said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3, lines 1-2, it appears that “the stainless steel substrate” is the same as the at least one sandblasted joining surface of the stainless steel substrate recited in claim 1, line 2. However, the claim language is unclear as to whether it is. 

Claim 4
	line 2, it appears that “the joining surface” is the same as the (at least one) treated joining surface recited in claim 1, lines 3-4. However, the claim language is unclear as to whether it is.

Claim 6
	line 1, it appears that “a nickel layer” is the same as the nickel coating recited in claim 1, line 6. However, the claim language is unclear as to whether it is.

	line 2, it appears that “the stainless steel substrate” is the same as the (at least one) rinsed joining surface of the stainless steel substrate recited in claim 1, line 5. However, the claim language is unclear as to whether it is. See also claim 6, line 3.

Claim 7

	line 1, “the deposition” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. 
Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 2, it appears that “the stainless steel substrate” is the same as the nickel-coated joining surface of the stainless steel substrate recited in claim 1, lines 8-9. However, the claim language is unclear as to whether it is.

	line 3, it appears that “a tin layer” is the same as the tin layer recited in claim 1, line 8. However, the claim language is unclear as to whether it is.

Claim 8
	line 1, it appears that “the stainless steel substrate” is the same as the nickel-coated joining surface of the stainless steel substrate recited in claim 1, lines 8-9. However, the claim language is unclear as to whether it is. See also claim 8, lines 3-4.


	line 2, “the galvanic tinning” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 3, “the galvanic deposition” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 9
	lines 1-2, it appears that “the stainless steel substrate” is the same as the nickel-coated joining surface of the stainless steel substrate recited in claim 1, lines 8-9. However, the claim 

language is unclear as to whether it is. 

Claim 9
	lines 1-2, it appears that “the stainless steel substrate” is the same as the nickel-coated joining surface of the stainless steel substrate recited in claim 1, lines 8-9. However, the claim language is unclear as to whether it is.

Claim 10
lines 1-2, “the sandblasted stainless steel substrate” lacks antecedent basis.

	lines 1-2, it appears that “the sandblasted stainless steel substrate” is the same as the at least one sandblasted joining surface of the stainless steel substrate recited in claim 1, line 2. However, the claim language is unclear as to whether it is. 

Claim 19
	line 2, it appears that “the joining surface of the stainless steel substrate” is the same as the tin layer on the nickel-coated joining surface recited claim 1, lines 8-9. However, the claim language is unclear as to whether it is.

	line 3, “the rare earth magnet” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by 

introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 4, it appears that “the stainless steel substrate” is the same as the tin layer on the nickel-coated joining surface of the stainless steel substrate recited claim 1, lines 8-9. However, the claim language is unclear as to whether it is.

	line 5, “the solder joint” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 20

	line 3, “the solder connection” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	line 4, “the coated stainless steel substrate” lacks antecedent basis.
Antecedent basis must be laid for each recited element in a claim, typically, by introducing each element with the indefinite article (“a” or “an”). See Slimfold Mfg. Co. v. Kincaid Properties, Inc., 626 F. Supp 493, 495 (N.D. Ga. 1985), aff'd, 810 F.2d 1113 (Fed. Cir. 1987) (citing P. Rosenberg, 2 Patent Law Fundamentals § 14.06 (2d. Ed. 1984)). Subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

II.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP 

§ 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	lines 3-4, recite “treating the joining surface of the stainless steel substrate (20) with an aqueous solution containing sulfuric acid, nitric acid and hydrofluoric acid”.

Claim 3
	lines 3-5, recite “an acid bath (31) containing the following: 1-20 mass percent concentrated sulfuric acid, 1-20 mass percent nitric acid, 1-15 mass percent hydrogen fluoride and water”.

	The acid bath is not the subsequent mention of the aqueous solution. Thus, it is unclear from the claim language what their relationship is.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1 and 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US Patent Application Publication No. 2017/0159197 A1) in view of JP 61-117291 (‘291) 

and Shimamune (US Patent Application Publication No. 2004/0247978 A1).
Regarding claim 1, Nishida teaches a method comprising: 
• electrodeposition of a nickel coating (21’) [= it is preferred that the Ni-strike plating is carried out by an electroplating method) [page 2, [0026]) on the joint surface of the stainless steel substrate (20) [= the stainless steel sheet] (page 2, [0020]); and
• deposition of a tin layer (21) on the nickel-coated joining surface of the stainless steel substrate (20) [= next, Sn-plating is carried out on the surface of the Ni-plating layer formed on the stainless steel sheet, to form a Sn-plating layer] (page 2, [0029]].
The method of Nishida differs from the instant invention because Nishida does not disclose the following:
a.	Sandblasting at least one joining surface of a stainless steel substrate (20).
Nishida teaches that incidentally, pretreatment of the stainless steel sheet, such as degreasing and acid cleaning can be carried out prior to Ni-plating (page 2, [0022]).
JP ‘291 teaches predescaling a ferritic or martensitic Cr stainless steel by a mechanical means such as sandblasting with black sand (abstracts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Nishida by sandblasting at least one joining surface of a stainless steel substrate because sandblasting predescales a ferritic or martensitic Cr stainless steel.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
b.	Treating the joining surface of the stainless steel substrate (20) with an aqueous solution containing sulfuric acid, nitric acid and hydrofluoric acid.
Nishida teaches that incidentally, pretreatment of the stainless steel sheet, such as degreasing and acid cleaning can be carried out prior to Ni-plating (page 2, [0022]).
	JP ‘291 teaches descaling a ferritic or martensitic Cr stainless steel by immersion in an aqueous solution containing 100-400 g/L H2SO4, 0-200 g/L HNO3 and 0-150 g/L HF (abstracts).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Nishida by treating the joining surface of the stainless steel substrate with an aqueous solution containing sulfuric acid, nitric acid and hydrofluoric acid because an aqueous solution containing 100-400 g/L H2SO4, 0-200 g/L HNO3 and 0-150 g/L HF descales a ferritic or martensitic Cr stainless steel.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	c.	Rinsing the joining surface of the stainless steel substrate (20) with hydrochloric acid (32).
	Nishida teaches that incidentally, pretreatment of the stainless steel sheet, such as degreasing and acid cleaning can be carried out prior to Ni-plating (page 2, [0022]).
Shimamune teaches acid-washing a 0.2 mm thick stainless steel plate in 20% boiled hydrochloric acid for 3 minutes for surface activation (page 15, [0209]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Nishida by rinsing the joining surface of the stainless steel substrate with hydrochloric acid because a 20% boiled hydrochloric acid activates a stainless steel surface.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 3, JP ‘291 teaches wherein treating the joining surface of the stainless steel substrate (20) with an aqueous solution comprises the following; immersing the stainless steel substrate (20) in an acid bath (31) containing the following: 1-20 mass percent concentrated sulfuric acid, 1-20 mass percent nitric acid, 1-15 mass percent hydrogen fluoride and water (= an aqueous solution containing 100-400 g/L H2SO4, 0-200 g/L HNO3 and 0-150 g/L 

HF) [abstracts].
	Regarding claim 4, Shimamune teaches wherein hydrochloric acid with a concentration of 5 mass percent or more is used to rinse the joining surface of the stainless steel substrate (= 20% boiled hydrochloric acid) [page 15, [0209]].

II.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US Patent Application Publication No. 2017/0159197 A1) in view of JP 61-117291 (‘291) and Shimamune (US Patent Application Publication No. 2004/0247978 A1) as applied to claims 1 and 3-4 above, and further in view of Zatkalíková et al. (“Pitting Corrosion of Stainless Steel at the Various Surface Treatment,” Materials Engineering (2011 Sep 27), Vol. 18, No. 4, pp. 115-120).
Nishida, JP ‘291 and Shimamune are as applied above and incorporated herein.
Regarding claim 2, the method of Nishida differs from the instant invention because Nishida does not disclose wherein the sandblasting represents compressed air blasting with corundum particles at a blasting pressure of 1-10 bar.
	JP ‘291 teaches predescaling a ferritic or martensitic Cr stainless steel by a mechanical means such as sandblasting with black sand (abstracts).
	Zatkalikova teaches blasting AISI 304 samples with white corundum with the grain size 0.25 mm, blasting angle 45° (C) and 90° (D) in the distance 100 mm, working pressure 0.4 MPa, diameter of air jet 8 mm and work jet 13 mm (page 116, right column, lines 9-13).
	The samples of the tested material are turned, blasted, peened, grinded and a half of 

them are pickled to achieve higher purity of surfaces and better quality of passive film (page 115, abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sandblasting described by the Nishida combination with wherein the sandblasting represents compressed air blasting with corundum particles at a blasting pressure of 1-10 bar because blasting stainless steel with white corundum with the grain size 0.25 mm, blasting angle 45° (C) and 90° (D) in the distance 100 mm, working pressure 0.4 MPa, diameter of air jet 8 mm and work jet 13 mm achieves higher purity of surfaces.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

III.	Claims 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US Patent Application Publication No. 2017/0159197 A1) in view of JP 61-117291 (‘291) and Shimamune (US Patent Application Publication No. 2004/0247978 A1) as applied to claims 1 and 3-4 above, and further in view of CN 104862749 (‘749).
	Nishida, JP ‘291 and Shimamune are as applied above and incorporated herein.

Regarding claim 5, the method of Nishida differs from the instant invention because Nishida does not disclose wherein the stainless steel substrate (20) after rinsing is placed in a nickel strike electrolyte (33) without prior drying.
Nishida teaches next, strike Ni-plating of the stainless steel sheet A to which acid cleaning was conducted was carried out (page 3, [0049]).
	CN ‘749 teaches the process flow of degreasing → water washing → pickling → water washing → bottom nickel plating → water washing → tin plating →water washing → drying (ƿ [0015]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stainless steel substrate described by Nishida with wherein the stainless steel substrate after rinsing is placed in a nickel strike electrolyte without prior drying because this follows a process flow of tin plating the surface of stainless steel (CN ‘749, abstract; and ƿ [0015]).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
Regarding claim 7, the method of Nishida differs from the instant invention because Nishida does not disclose wherein after the deposition of the nickel coating (21’) the stainless steel substrate (20) is placed in a tin bath (34) without prior drying in order to produce a tin layer (21) on the nickel-coated joining surface of the stainless steel substrate (20).
Nishida teaches next, Sn-plating of the stainless steel sheet on which the Ni-plating layer

was formed was carried out (page 3, [0053]).
	CN ‘749 teaches the process flow of degreasing → water washing → pickling → water washing → bottom nickel plating → water washing → tin plating →water washing → drying (ƿ [0015]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stainless steel substrate described by Nishida wherein after the deposition of the nickel coating the stainless steel substrate is placed in a tin bath without prior drying in order to produce a tin layer on the nickel-coated joining surface of the stainless steel substrate because this follows a process flow of tin plating the surface of stainless steel (CN ‘749, abstract; and ƿ [0015]).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	Regarding claim 9, CN ‘749 teaches wherein the stainless steel substrate (20) is rinsed with demineralized water after the deposition of the nickel coating (21’) and before the deposition of the tin layer (21) [= washing in deionized water] (ƿ [0034]).

IV.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US Patent Application Publication No. 2017/0159197 A1) in view of JP 61-117291 (‘291) and Shimamune (US Patent Application Publication No. 2004/0247978 A1) as applied to claims 1 and 3-4 above, and further in view of CN 104862749 (‘749) as applied to claims 5, 7 and 9 

above, and further in view of John et al. (US Patent Application Publication No. 2013/0029170 A1).
Nishida, JP ‘291, Shimamune and CN ‘749 are as applied above and incorporated herein.
Regarding claim 5, the method of Nishida differs from the instant invention because 
Nishida does not disclose wherein a nickel layer is electrodeposited from the nickel strike electrolyte (33) onto the stainless steel substrate (20), a current flowing for the electrodeposition between the nickel strike electrolyte (33) and the stainless steel substrate has a first current in a first time interval, and then has a second, lower current for a second time interval.
	John teaches electroplating (page 4, [0034]) of nickel (page 4, [0035]). 
The pulsed electrical signal may comprise a series of seven electrical pulses followed by a pause. For example, the electrical signal may comprise a first electrical pulse 40 at the first current density 34 lasting about 3 ms, a second electrical pulse 42 at the second, lower current density 36 lasting about 3 ms, a third electrical pulse 44 at the first current density 34 lasting about 3 ms, a fourth electrical pulse 46 at the second, lower current density 36 lasting about 3 ms, a fifth electrical pulse 48 at the first current density 34 lasting about 3 ms, a sixth electrical pulse 50 at the second, lower current density 36 lasting about 3 ms, and a seventh electrical pulse 52 at the third, intermediate current density 38 lasting about 3 ms. A pause 54 may follow each sequence of seven electrical pulses 40 through 52. During the pause 54, the current density may be 0.0 A/dm2. The pause 54 may last for about 10 ms. For example, the pause 54 may last for between 9 ms and 11 ms. Following the pause 54, the sequence of seven electrical pulses 40 through 52 may be repeated, followed by another pause 54, and so on. Thus, the porous material 10 may be formed in situ on the body 16 by plating the matrix material 14 on the body 16 using a pulsed electrical signal (page 4, [0032]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nickel layer described by the Nishida combination with wherein a nickel layer is electrodeposited from the nickel strike electrolyte onto the stainless steel substrate, a current flowing for the electrodeposition between the 

nickel strike electrolyte and the stainless steel substrate has a first current in a first time interval, and then has a second, lower current for a second time interval because a porous material may be formed.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

V.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US Patent Application Publication No. 2017/0159197 A1) in view of JP 61-117291 (‘291) and Shimamune (US Patent Application Publication No. 2004/0247978 A1) as applied to claims 1 and 3-4 above, and further in view of CN 104862749 (‘749) as applied to claims 5, 7 and 9 above, and further in view of Wilson (US Patent No. 3,616,292).
	Nishida, JP ‘291, Shimamune and CN ‘749 are as applied above and incorporated herein.
Regarding claim 8, the method of Nishida differs from the instant invention because Nishida does not disclose wherein the stainless steel substrate (20) is first immersed in the tin bath (34) without current and, after a dipping time, the galvanic tinning is started, whereby for the galvanic deposition between the tin bath (34) and the stainless steel substrate (20) Electricity flows, and being the tin bath (34) has a pH of less than 1.

Wilson teaches that:
The electrolyte of the present invention can be used to form good quality electrotinplates on other conductive surfaces besides aluminum. For instance, the substrate may be a metal casting and assembly or other metal articles fabricated from aluminum, aluminum alloys, iron, nickel, stainless steel, zinc, copper, etc., or from a combination of two or more of any such metals. An exception is magnesium and alloys having a very high magnesium content. Magnesium is too active and displaces tin with evolution of hydrogen from the electrolyte solutions. The articles being plated may be in various forms, simple or complex shapes, flat sheets of limited area, discs, wires and so on. The tin plates produced are bright, dense, soft, ductile, and generally have good adhesion to the base metal (col. 3, line 71 to col. 4, line 9).

When a tin plate of particularly high quality in terms of adhesion and absence of porosity is desired, various auxiliary expedients can be resorted to. For instance, greatly improved adhesion of the electrotinplate can be obtained by first immersing the clean etched aluminum in the tin electrolyte solution for at least 1 minute, e.g., for 1 to 10 minutes, before turning on the plating current. An almost imperceptible layer of tin deposited in the galvanic preplating step by a nongassing immersion plating reaction is surprisingly effective in improving the quality of the electrotinplate deposited thereon (col. 7, lines 15-25).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the stainless steel substrate described by the Nishida combination with wherein the stainless steel substrate is first immersed in the tin bath without current and, after a dipping time, the galvanic tinning is started, whereby for the galvanic deposition between the tin bath and the stainless steel substrate Electricity flows   because a greatly improved adhesion of the electrotinplate can be obtained by first immersing the clean etched substrate in the tin electrolyte solution for at least 1 minute, e.g., for 1 to 10 minutes, before turning on the plating current.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

VI.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al. (US Patent Application Publication No. 2017/0159197 A1) in view of JP 61-117291 (‘291) and Shimamune (US Patent Application Publication No. 2004/0247978 A1) as applied to claims 1 and 3-4 above, and further in view of Mills (“Abrasive Blasting with Post-Process and In-Situ Characterization,” PhD diss., Virginia Tech, 2014, 112 pp.).
	Nishida, JP ‘291 and Shimamune are as applied above and incorporated herein.
Regarding claim 10, the method of Nishida differs from the instant invention because Nishida does not disclose wherein the sandblasted stainless steel substrate (20) is blown off with oil-free compressed air before treatment with the aqueous solution.
JP ‘291 teaches predescaling a ferritic or martensitic Cr stainless steel by a mechanical means such as sandblasting with black sand (abstracts).
Zatkalikova teaches blasting AISI 304 samples with white corundum with the grain size 0.25 mm, blasting angle 45° (C) and 90° (D) in the distance 100 mm, working pressure 0.4 MPa, diameter of air jet 8 mm and work jet 13 mm (page 116, right column, lines 9-13).
	Mills teaches the blasting process:




    PNG
    media_image1.png
    168
    668
    media_image1.png
    Greyscale

(page 4, Fig. 2.1).
	The particles are propelled against the surface (substrate) via a flow of liquid and/or gas (page 4, line 9).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the sandblasted stainless steel substrate described by the Nishida combination with wherein the sandblasted stainless steel substrate is blown off with oil-free compressed air before treatment with the aqueous solution because the particles that are propelled against the surface (substrate) via a flow of air are also blown off the surface by the air.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 19 and 20 define over the prior art of record because the prior art does not teach or suggest the method of claim 1 further comprising: arranging a solder foil (30) on the joining surface of the stainless steel substrate (20); arranging the rare earth magnet (10) on the solder foil (30) so that the solder foil (30) lies between the stainless steel substrate (20) and the rare 

earth magnet (10); establish the solder joint by heating the solder foil.
	The prior art does not contain any language that teaches or suggests the above. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Ng et al. (US Patent No. 3,715,231) is cited to teach a strike in an acid nickel chloride solution (col. 5, lines 34-38).
	Ooi et al. (US Patent No. 6,773,828) is cited to teach that at each station, the work pieces can be rinsed or dipped in a solution with or without a current being applied (col. 3, lines 53-54).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing 

using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        August 12, 2021